Blandeord, Justice.
- The defendant in error sued the plaintiff in error for injuries, which he alleged he received by reason of the negligence of its servants and agents in running its cars. The jury found a verdict in his favor. The plaintiff in error moved for a new trial, on several grounds, which was refused by the court below, and this judgment refusing the new trial is excepted to, and error thereon is assigned to this court.
1. The testimony in the case is conflicting. The jury ifound, as they had the right to do, that the theory of defendant in error was true, there being sufficient evidence to sustain this theory.
2. Thé court, in passing upon the motion for new trial, •indulged in some remarks, to the effect that, if he had been on the jury, he would not have found the verdict which the jury did; that the Supreme Court had decided that negligence was a question for the jury, and that a non-suit should not be granted where the case turned on a question of negligence, and therefore he declined to interfere with the finding of the jury.
It is the judgment of the court granting or refusing a *115new trial with which we have to deal; any reasons which' may have influenced the court in granting or refusing a new trial are not the subject-matter of exception and review. If the judgment of the court granting or refusing a new trial is not an abuse of his discretion, then this court cannot interfere; and in this case there has been no such abuse of that description as will warrant us in interfering, and reversing his judgment.'
Complaint is made by the plaintiff in error that the court erred in his charge, as set out in the seventh ground - in the motion for new trial. If any error exists in the charge of the court, it is error which hurt the defendant in error and not the plaintiff. While we concede that the charge complained of is not clear and explicit, yet the conclusion of the same was that the jury must find for the plaintiff in error. Whatever errors in the statements of the charge there may be, — however much the jury may have been misled by such inaccuracies, the same inured to the benefit ■ of the plaintiff in error and to the damage of defendant in error, by the conclusion drawn by the court, that the jury must find fur the plaintiff in error. This is such error as the - plaintiff in error cannot complain of, but might have-formed the subject of complaint by the defendant in error.
So, upon the whole, we affirm the judgment of the court ■ below.
Judgment affirmed.